Case 1:18-cv-02045-RMB-JS Document 28 Filed 05/03/19 Page 1 of 2 PageID: 181



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

 DAMINA DURHAM,
                         Plaintiff,
       v.
                                          Civil No. 18-2045 (RMB/JS)
 CAPITAL ACADEMY, et al.

                       Defendants.

                       AMENDED SCHEDULING ORDER

     The Court having received the parties’ May 2, 2019 [Doc. No.
26] request,

     It is this 3rd day of May, 2019, hereby ORDERED:

     1.   Depositions of expert witnesses shall be concluded by
June 15, 2019.

     2.   Dispositive Motions. Dispositive motions shall be filed
with the Clerk of the Court no later than July 1, 2019, in
accordance with the applicable Federal and Local Rules of Civil
Procedure. This Order is subject to the Individual Rules and
Procedures (if any) of the presiding District Judge.

     3.   The Joint Final Pretrial Conference scheduled for July
8, 2019 is cancelled.

      4.  It will be necessary for counsel to cooperate in
preparing the form Joint Final Pretrial Order. The instructions
for preparing the Order can be found on the website at
http://www.njd.uscourts.gov/sites/njd/files/pretrialorder%20camd
en.pdf.   The Joint Final Pretrial Order signed by all counsel
shall be delivered to the Court three (3) days before the in-
person Final Pretrial Conference to be held on September 12, 2019
at 11:00 a.m. The plaintiff's portion of the proposed order shall
be prepared and sent to defense counsel no later than August 15,
2019. Defendant's portion of the proposed order shall be prepared
and returned to counsel for plaintiff no later than August 29,
2019.


                                      1
Case 1:18-cv-02045-RMB-JS Document 28 Filed 05/03/19 Page 2 of 2 PageID: 182



     LEAD TRIAL COUNSEL FOR ALL PARTIES SHALL APPEAR AT THE FINAL
PRETRIAL CONFERENCE AND SHALL BE PREPARED TO DISCUSS SETTLEMENT OF
THE CASE.

     5.   If a dispositive motion is filed by the Court Ordered
deadline, the Final Pretrial Conference shall be deemed postponed,
and will be rescheduled, if necessary, after the motion is decided.

THE FAILURE OF A PARTY OR ATTORNEY TO OBEY THIS ORDER MAY RESULT
     IN IMPOSITION OF SANCTIONS UNDER FED. R. CIV. P. 16(f).

                                      s/ Joel Schneider
                                      JOEL SCHNEIDER
                                      United States Magistrate Judge




                                     2
